Citation Nr: 1612429	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-41 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for the issue on appeal.  

The Board remanded the instant claim in April 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

This claim must be remanded again for further development.  

The Veteran claims that service connection is warranted for hypertension, to include as secondary to one of his service-connected disabilities.  

In April 2014, the Board remanded the instant claim requiring that a medical opinion be provided indicating whether the Veteran's current hypertension disorder was caused by or AGGRAVATED by his service-connected diabetes mellitus, ischemic heart disease disorder, and/or  posttraumatic stress disorder (PTSD).  The remand indicated that the examiner had an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that was added to the record as a result of the remand.  The examiner's attention was called to specific medical evidence in the claims file, and that evidence was to be addressed in the opinion.  Moreover, a rationale (explanation) was to be given for the opinion, based on the examiner's clinical experience, expertise, and established medical principles.  

In the June 2014 medical opinion provided by the VA medical examiner, she reported that hypertension was less likely caused by diabetes mellitus, and ischemic heart disease, based on review of the current medical literature.  She gave no rationale for these findings, and indicated that she was not a psychological specialist, but her literature review could not find anything linking the Veteran's service-connected PTSD to his claimed hypertension.  She stated that a literature review did not form a strong nexus between the diagnosis of PYSD and hypertension.  She also provided no evidence of the medical review, nor any rationale for these findings.  She found nothing indicating aggravation beyond natural progression.  She did not address the evidence called to her attention in the Board's remand.  Since the medical opinion did not fully address the April 2014 Board remand items, the medical opinion provided in June 2014 is inadequate.  If any requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); See also Stegall v. West, 11 Vet. App. 268 (1998).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As such, additional VA examination(s)  and opinion(s) are needed to address secondary service connection based on aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA and/or private treatment records.
 
2.  Following completion of the above, the AOJ should arrange for a VA examination from a cardiologist or specialist in hypertension to determine the nature and etiology of any currently diagnosed hypertension.  All indicated studies should be performed.  The examiner should then provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected diabetes mellitus, ischemic heart disease, and/or PTSD caused or aggravated the Veteran's hypertension, if currently diagnosed. 

If it is determined that service-connected disability has resulted in aggravation beyond the natural progress of the Veteran's hypertension, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the file was reviewed.  The following considerations, cited in the prior April 2014 Board remand, must govern the opinion: 

It is important to note that the examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to and the examiner should discuss:

August 1995 and October 1995 Private Medical Records (PMRs) from Columbus Regional Hospital, noting cardiac catheterization, coronary angiography, and diagnosing hypertension.

September 1995 to November 2007 PMRs (Indiana Heart Physicians), documenting the Veteran's extensive history of heart problems: two myocardial infractions in August and November 1995; occasional episodes of exertional chest tightness suggestive of angina in Spring 1996; elevated blood pressure readings; reports of stress exacerbating the Veteran's heart condition (March 2000); exercise stress tests (December 2002 and December 2003); and an echocardiogram (April 2007).

November 1995 PMRs (St. Francis Hospital Center), noting a successful right coronary artery angioplasty and a diagnosis of hypertension with hypertensive cardiovascular disease.

September 2002 PMRs (Columbus Regional Hospital), noting poorly controlled hypertension and a history of coronary artery disease.

February 2003, June 2004, and May 2010 PMRs (Dr. J.K.), documenting treatment for hypertension and heart problems.

February 2004 and June 2004 medical evaluations conducted to determine Social Security benefits, documenting the Veteran's history of heart problems.

October 2004 PMRs (Columbus Regional Hospital), noting cardiac catheterization with coronary angiograms and left ventricular cineangiography.

April 2006 to June 2007 PMRs (Dr. J.P.W.), noting treatment for hypertension, a history of myocardial infarction and coronary disease, and elevated blood pressure.

August 2006 diabetes mellitus VA examination, noting that the Veteran was reportedly diagnosed as having a hypertension disorder in 1980.

January 2010 hearing testimony, describing a history of hypertension, diabetes mellitus, and heart problems.

July 2010 VA psychological and heart examinations.

August 2010 VA medical treatment records, noting treatment for hypertension, diabetes mellitus, depressive disorder, and ischemic heart disease.

February 2013 VA medical treatment records, noting that the Veteran's hypertension and diabetes mellitus are controlled with prescription medications.

March 2014 appellate brief, citing evidence that suggests a link between heart and PTSD disorders and hypertension.  

If necessary, the examiner should request an opinion from a VA examiner with a background in mental disorders as to whether the Veteran's PTSD caused or AGGRAVATED his claimed hypertension.  If so, the mental disorder examiner should also review and address the pertinent aforementioned medical evidence in connection with the opinion.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

